UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1825



ALBA ELSY CHACON-SORTO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                          Respondent.


             On Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A98-122-648)


Submitted:   June 18, 2007                  Decided:     July 10, 2007


Before WILLIAMS, Chief Judge,      NIEMEYER,   Circuit    Judge,   and
HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Linda S. Wernery, Assistant Director, Angela N. Liang, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alba Elsy Chacon-Sorto, a native and citizen of El

Salvador,   petitions      for    review   of   an   order   of   the   Board   of

Immigration      Appeals   (Board)    affirming      the   immigration   judge’s

denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

            We    have   reviewed    the   administrative      record    and    the

immigration judge’s decision and find that substantial evidence

supports the ruling that Chacon-Sorto failed to establish a nexus

between any alleged persecution and a protected ground as necessary

to establish eligibility for asylum.              See 8 C.F.R. § 1208.13(a)

(2006) (stating that burden of proof is on alien to establish

eligibility for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (same). Moreover, as Chacon-Sorto cannot sustain her burden

on the asylum claim, she cannot establish her entitlement to

withholding of removal.          See Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004) (“Because the burden of proof for withholding of

removal is higher than for asylum—even though the facts that must

be proved are the same—an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3).”).

            We also find that Chacon-Sorto fails to meet the standard

for relief under the Convention Against Torture.                  To obtain such

relief, an applicant must establish that “it is more likely than


                                      - 2 -
not that he or he would be tortured if removed to the proposed

country of removal.”   8 C.F.R. § 1208.16(c)(2) (2004).    Chacon-

Sorto fails to make this requisite showing.

          Accordingly, we deny the petition for review for the

reasons stated by the Board.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 3 -